Per Curiam.
This case has been previously ap*83pealed to this Court, The Gray Eagles, Inc v Lucchesi, 37 Mich App 322; 194 NW2d 373 (1971). The case was ordered, "Reversed and remanded for trial as to plaintiffs bailment theory of strict liability”.1 On retrial, the trial court ordered the trial limited to plaintiffs bailment theory of strict liability. Plaintiff took this interlocutory appeal contending the reversal and remand was for a complete new trial, including plaintiffs negligence theory.
This is a recurring problem. It should be laid to rest. When an appellate court specifies the limits of a new trial as it did in this case, the trial court is proscribed from exceeding those specified limits.
The trial judge was correct. We affirm. Costs to the defendant.

 The Gray Eagles, Inc v Lucchesi, 37 Mich App 322, 324; 194 NW2d 373, 374 (1971).